Title: To Thomas Jefferson from Sylvanus Bourne, 21 September 1790
From: Bourne, Sylvanus
To: Jefferson, Thomas



Sir
Boston Septr 21st 1790.

Being absent from this place on a journey I was not honoured by the receipt of your last favor till yesterday.—I perfectly acquiesce in your relation of the circumstances attending my acceptance of the Consulate of Hispaniola while I recollect that at the time you observed it was very uncertain what arrangements Government might think fit to make relating to our Consuls abroad you gave it as your personal opinion that it was but reasonable that for services performed some rate of pay should be by Law established. The propriety of this will be (perhaps) as apparent in my District as in any of the Consular Line, it being not uncommon to have from 30 to 80 sail of Vessells in port at one time and in a place where impositions on our Countrymen are not unfrequent. Capt. Long (a Brother of Mr. Lear’s) informed me a few days past that he had for a long time passed to and from Hispaniola and was confident from his acquaintance with every circumstance relating to the trade of that Island that my official Duty must employ very considerable part of my time. In this view of the Case I am persuaded of your assent to the propriety of such allowances as will amount to a reasonable satisfaction for services without burthening the Interests of Commerce. In this Idea and in confidence of having your support in maturing the bill now on the files of the Senate I shall proceed  to make the arrangements of my departure with all convenient dispatch which will probably be in the first part of Novr. as my plans for a commercial establishment cannot be sooner ripened being that I wait the arrival of a person from Hispaniola on this account.
I shall punctually comply with your orders and requisitions on every occasion and while I endeavour to support the interests of our Countrymen within my District with that manly confidence which a consciousness of Right and Justice never fails to afford. I shall avoid every unnecessary application to the Government of the Island and in the mildest Language of remonstrances use my exertions to correct every abuse of the compact between the two Countries, and pursue every step which may tend to conciliate and cement an Union evidently founded on grounds of reciprocal advantage.
Fearful that some expressions of my last letter to you which was wrote in the moment of great disappointment may have been hasty and not sufficiently reflected on I have to ask the exercise of your wonted Candour and would urge this conviction upon your mind, that for any impropriety which I may [be] chargeable with, the pain of my own reflections operate as the severest Censure.
The constant intercourse from this Country to Hispaniola will afford you an early opportunity of transmitting me the Bill after it shall have passed which will essentially oblige him who has the honour to be in every sentiment of Respect Yr Obed Servt,

Silv: Bourne


 P.S. I would beg leave to ask whether some private Mark on American Registers may not be necessary in order to detect counterfeits.

